DETAILED ACTION
The Amendment submitted 10/07/2021, the Applicant amended claims 1, 5, 14 and 17. Claims 1-19 are pending.  

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 10/07/2021, with respect to claims have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Specification
The disclosure is objected to because of the following informalities: The specifications pages 5 (equations 1 and 2), 6 (paragraph [0020], equations 4 and 5), 15 (equation 1), 16 (equations 2 and 3), 17 (equations 4, 5 and 6), 18 (paragraph [0077], equations 8), 19 (equation 9), 20 (equations 10, 11 and 12), 21 (equation 13) are not clearly visible in text format. Further, the texts and/or numbers within Tables in the specifications are also not clearly visible. 



Please refer to eMPEP 37 C.F.R. 1.52   Language, paper, writing, margins, compact disc specifications  (iii) Any individual table (see § 1.58 ) if the table is more than 50 pages in length, or if the total number of pages of all of the tables in an application exceeds 100 pages in length, where a table page is a page printed on paper in conformance with paragraph (b) of this section and § 1.58(c). 

Appropriate correction is required.

Claim Objections
Claims 1, 4, 7, 8, 9, 10, 14 and 17 objected to because of the following informalities:  The claims above recite amended and other features not clearly visible.  Therefore, claims 1, 4, 7, 8, 9, 10, 14 and 17 are objected. 
The Applicant is requested to amend claims of the not clearly visible texts and equations in the above claims. 
Appropriate correction is required.


Allowable Subject Matter
Claims 1-19 would be allowable over prior art and if rewritten to overcome the objection(s), set forth in this Office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130182961 A1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661